722 N.W.2d 212 (2006)
GRAND TRUNK WESTERN RAILROAD INCORPORATED, Plaintiff-Appellant,
v.
37TH CIRCUIT COURT JUDGE, Defendant-Appellee.
Docket No. 132217. COA No. 273411.
Supreme Court of Michigan.
October 9, 2006.
On order of the Court, the motions for immediate consideration, to waive the filing of the transcript, and for stay of trial court proceedings in Kemperman v. Canadian National RR (Docket No. 04-4370-NO) and O'Connell v. Canadian National RR (Docket No. 04-4372-NO) are GRANTED. The application for leave to appeal the October 4, 2006 order of the Court of Appeals remains pending.
WEAVER, J., dissents and states as follows:
I would deny the stay and deny the application for leave to appeal because I see no reason to delay proceedings in this matter, depriving the parties prompt adjudication and unnecessarily wasting justice system time and resources by delaying and having to reschedule the trials.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., join the statement of WEAVER, J.